Exhibit 10.22

FIRST AMENDMENT TO
WAREHOUSING CREDIT AND SECURITY AGREEMENT

FIRST AMENDMENT TO WAREHOUSING CREDIT AND SECURITY AGREEMENT (this "Amendment")
dated as of , between , a ("Borrower") and RESIDENTIAL FUNDING CORPORATION, a
Delaware corporation ("Lender").

A. Borrower and Lender have entered into a revolving mortgage warehousing
facility with a present Warehousing Commitment Amount of $ 75,000,000 which is
evidenced by a Promissory Note dated March 7, 2003 (the "Note"), and by a
Warehousing Credit and Security Agreement dated as of (as the same may have been
and may be amended or supplemented, the "Agreement").

B. Borrower has requested that Lender amend certain terms of the Agreement, and
Lender has agreed to such amendments, subject to the terms and conditions of
this Amendment.

NOW, THEREFORE, the parties to this Amendment agree as follows:

1. Subject to Borrower's satisfaction of the conditions set forth in Section 7,
the effective date of this Amendment is July 30, 2003 ("Effective Date").

2. Unless otherwise defined in this Amendment, all capitalized terms have the
meanings given to those terms in the Agreement. Defined terms may be used in the
singular or the plural, as the context requires. The words "include," "includes"
and "including" are deemed to be followed by the phrase "without limitation."
Unless the context in which it is used otherwise clearly requires, the word "or"
has the inclusive meaning represented by the phrase "and/or." References to
Sections and Exhibits are to Sections and Exhibits of this Amendment unless
otherwise expressly provided.

3. Article 8 of the Agreement is amended and restated in its entirety as set
forth in Article 8 attached to this Amendment. All references in the Agreement
and other Loan Documents to Article 8 (including each and every Section in
Article 8) are deemed to refer to the new Article 8.

4. Article 12 of the Agreement is amended and restated in its entirety as set
forth in Article 12 attached to this Amendment. All references in the Agreement
and other Loan Documents to Article 12 (including each and every Section in
Article 12) are deemed to refer to the new Article 12.

5. Exhibit E to the Agreement is amended and restated in its entirety as set
forth in Exhibit E to this Amendment. All references in the Agreement and the
other Loan Documents to Exhibit E are deemed to refer to the new Exhibit E.

6. Borrower failed to comply with the "Current Ratio" covenant in Section 8.10
of the Agreement during the months of April 2003 and May 2003, and expects to be
out of compliance for the month of June 2003. Such failure constituted and will
constitute an Event of Default, entitling Lender to cease making Warehousing
Advances and accelerate all indebtedness owing under the Agreement. Borrower has
requested Lender waive its default rights with respect to such Events of
Default, and Lender hereby agrees to waive its default rights with respect to
such Events of Default. The foregoing waiver applies only to the specific
instances described herein. It is not a waiver of any subsequent breach of the
same provision of the Agreement, or of any breach of any other provisions of the
Agreement. Notwithstanding the foregoing, Lender reserves all of the rights,
powers and remedies presently available to Lender under the Agreement and the
Note, including the right to cease making Warehousing Advance to Borrower and
the right to accelerate any of the indebtedness owing under the Agreement, if
any other Default or Event of Default occurs under the Agreement.

7. Borrower must deliver to Lender two executed copies of this Amendment, and a
$350 document production fee.

8. Borrower represents, warrants and agrees that other than as described in
paragraph 6 above, there exists no Default or Event of Default under the Loan
Documents, the Loan Documents continue to be the legal, valid and binding
agreements and obligations of Borrower, enforceable in accordance with their
terms, as modified by this Amendment, Lender is not in default under any of the
Loan Documents and Borrower has no offset or defense to its performance or
obligations under any of the Loan Documents, except for changes permitted by the
terms of the Agreement, Borrower's representations and warranties contained in
the Loan Documents are true, accurate and complete in all respects as of the
Effective Date and there has been no material adverse change in Borrower's
financial condition from the date of the Agreement to the Effective Date.

9. Except as expressly modified, the Agreement is unchanged and remains in full
force and effect, and Borrower ratifies and reaffirms all of its obligations
under the Agreement and the other Loan Documents.

10. This Amendment may be executed in any number of counterparts, each of which
will be deemed an original, but all of which shall together constitute but one
and the same instrument.

IN WITNESS WHEREOF, Borrower and Lender have caused this Amendment to be duly
executed on their behalf by their duly authorized officers as of the day and
year above written.



E-LOAN, INC.,
a Delaware corporation

By: /s/ Matt Roberts
Its: CFO

RESIDENTIAL FUNDING CORPORATION,
a Delaware corporation

By: /s/ Mitchell K. Nomura
Its: Director



 8. 

NEGATIVE COVENANTS

As long as the Warehousing Commitment is outstanding or there remain any
Obligations to be paid or performed, Borrower must not, either directly or
indirectly, without the prior written consent of Lender:

8.1 Contingent Liabilities

Assume, guarantee, endorse or otherwise become contingently liable for the
obligation of any Person except by endorsement of negotiable instruments for
deposit or collection in the ordinary course of business, and except for
obligations arising in connection with the sale of Mortgage Loans with recourse
in the ordinary course of Borrower's business.

8.2 Pledge of Servicing Contracts

Pledge or grant a security interest in any existing or future Servicing
Contracts relating to Pledged Loans or Pledged Securities other than to Lender,
or omit to take any action required to keep all of Borrower's Servicing
Contracts in full force and effect.

8.3 Restrictions on Fundamental Changes

8.3 (a) Consolidate, merge or enter into any analogous reorganization or
transaction with any Person.

8.3 (b) Materially amend or otherwise modify Borrower's articles of
incorporation or by-laws that could affect Borrower's Obligations under this
Agreement.

8.3 (c) Liquidate, wind up or dissolve (or suffer any liquidation or
dissolution).

8.3 (d) Cease actively to engage in the business of originating or acquiring
Mortgage Loans or make any other material change in the nature or scope of the
business in which Borrower engages as of the date of this Agreement.

8.3 (e) Sell, assign, lease, convey, transfer or otherwise dispose of (whether
in one transaction or a series of transactions) all or any substantial part of
Borrower's business or assets, whether now owned or acquired after the Closing
Date, other than, in the ordinary course of business and to the extent not
otherwise prohibited by this Agreement, sales of (1) Mortgage Loans, (2)
Mortgage-backed Securities and (3) Servicing Contracts.

8.3 (f) Acquire by purchase or in any other transaction all or substantially all
of the business or property of, or stock or other ownership interests of, any
Person.

8.3 (g) Permit any Subsidiary of Borrower to do or take any of the foregoing
actions.

8.4 Subsidiaries

Form or acquire, or permit any Subsidiary of Borrower to form or acquire, any
Person that would thereby become a Subsidiary.

8.5 Deferral of Subordinated Debt

Pay any Subordinated Debt of Borrower in advance of its stated maturity or,
after a Default or Event of Default under this Agreement has occurred, make any
payment of any kind on any Subordinated Debt of Borrower until all of the
Obligations have been paid and performed in full and any applicable preference
period has expired.

8.6 Loss of Eligibility

Take any action that would cause Borrower to lose all or any part of its status
as an eligible lender, seller/servicer or issuer as described under Section 9.1.

8.7 Accounting Changes

Make, or permit any Subsidiary of Borrower to make, any significant change in
accounting treatment or reporting practices, except as required by GAAP, or
change its fiscal year or the fiscal year of any Subsidiary of Borrower.

8.8 Leverage Ratio

Permit Borrower's Leverage Ratio at any time to exceed 10 to 1.

8.9 Minimum Tangible Net Worth

Permit Borrower's Tangible Net Worth at any time to be less than $40,000,000.

8.10 Current Ratio

Permit Borrower's Current Ratio at any time to be less than 1.0 to 1.

8.11 Minimum Cash

Permit Borrower's Cash and Cash Equivalents at any time to be less than
$12,500,000.

8.12 Profitability

Permit Borrower's net income at the end of each fiscal quarter of Borrower to be
less than zero.

8.13 Distributions to Shareholders

For any fiscal year, declare or pay any dividends or otherwise declare or make
any distribution to Borrower's shareholders (including any purchase or
redemption of stock) if a Default or Event of Default exists or would occur as a
result of the dividend or distribution.

8.14 Transactions with Affiliates

Directly or indirectly (a) make any loan, advance, extension of credit or
capital contribution to any of Borrower's Affiliates, (b) sell, transfer, pledge
or assign any of its assets to or on behalf of those Affiliates, (c) merge or
consolidate with or purchase or acquire assets from those Affiliates, or (d) pay
management fees to or on behalf of those Affiliates; provided, however, that
Borrower may undertake such activities, other than merging or consolidating with
those Affiliates, (i) if they are directly related to its auto loan financing
business and (ii) with respect to those Affiliates that issue Mortgage-backed
Securities, in each case, as long as no Default or Event of Default exists or
would occur as a result, either directly or indirectly, of such activities.

 

8.15 Recourse Servicing Contracts

Acquire or enter into Servicing Contracts under which Borrower must repurchase
or indemnify the holder of the Mortgage Loans as a result of defaults on the
Mortgage Loans at any time during the term of those Mortgage Loans.



End of Article 8

DEFINITIONS

12.1 Defined Terms

Capitalized terms defined below or elsewhere in this Agreement have the
following meanings or, as applicable, the meanings given to those terms in
Exhibits to this Agreement:

"Accrual Basis" has the meaning set forth in Section 3.1(c).

"Advance Rate" means, with respect to any Eligible Loan, the Advance Rate set
forth in Exhibit H for that type of Eligible Loan.

"Affiliate" means, when used with reference to any Person, (a) each Person that,
directly or indirectly, controls, is controlled by or is under common control
with, the Person referred to, (b) each Person that beneficially owns or holds,
directly or indirectly, 5% or more of any class of voting Equity Interests of
the Person referred to, (c) each Person, 5% or more of the voting Equity
Interests of which is beneficially owned or held, directly or indirectly, by the
Person referred to, and (d) each of such Person's officers, directors, joint
venturers and partners. For these purposes, the term "control" (including the
terms "controlled by" and "under common control with") means the possession,
directly or indirectly, of the power to direct or cause the direction of the
management and policies of the Person in question.

"Agency Security" means a Mortgage-backed Security issued or guaranteed by
Fannie Mae, Freddie Mac or Ginnie Mae.

"Agreement" means this Warehousing Credit and Security Agreement, either as
originally executed or as it may be amended, restated, renewed or replaced.

"Appraised Property Value" means with respect to an interest in real property,
the then current fair market value of the real property and any improvements on
it as of recent date determined in accordance with Title XI of FIRREA by a
qualified appraiser who is a member of the American Institute of Real Estate
Appraisers or other group of professional appraisers.

"Approved Custodian" means a pool custodian or other Person that Lender deems
acceptable, in its sole discretion, to hold Mortgage Loans for inclusion in a
Mortgage Pool or to hold Mortgage Loans as agent for an Investor that has issued
a Purchase Commitment for those Mortgage Loans.

"Audited Statement Date" means the date of Borrower's most recent audited
financial statements (and, if applicable, Borrower's Subsidiaries, on a
consolidated basis) delivered to Lender under this Agreement.

"Bank One" means Bank One, National Association, or any successor bank.

"Bank One Prime Rate" means, as of any date of determination, the highest prime
rate quoted by Bank One and most recently published by Bloomberg L.P. If the
prime rate for Bank One is not quoted or published for any period, then during
that period the term "Bank One Prime Rate" means the highest prime rate
published in the most recent edition of The Wall Street Journal in its regular
column entitled "Money Rates."

"Borrower" has the meaning set forth in the first paragraph of this Agreement.

"Business Day" means any day other than Saturday, Sunday or any other day on
which national banking associations are closed for business.

"Buydown" has the meaning set forth in Section 3.4.

"Calendar Quarter" means the 3 month period beginning on each January 1, April
1, July 1 or October 1.

"Cash and Cash Equivalents" means, with respect to any person at any date, the
sum of the following unrestricted and unencumbered assets of such person on such
date: cash (not including restricted cash), funds on deposit in any Bank located
in the United States (not including the aggregate amount payable under all
checks or other documentary drafts issued by Borrower and not yet presented for
payment), investment grade commercial paper, money market funds, and high grade
marketable securities with a maturity of 270 days or less, in all cases that
qualify as "cash or cash equivalents" on a balance sheet of such Person prepared
in accordance with GAAP.

"Cash Collateral Account" means a demand deposit account maintained at the
Funding Bank in Lender's name and designated for receipt of the proceeds of the
sale or other disposition of Collateral.

"Check Disbursement Account" means a demand deposit account maintained at the
Funding Bank in Borrower's name and under the control of Lender for clearing
checks written by Borrower to fund Mortgage Loans funded by Warehousing
Advances.



"Closing Date" has the meaning set forth in the Recitals to this Agreement.

"Collateral" has the meaning set forth in Section 4.1.

"Collateral Documents" means, with respect to each Mortgage Loan, (a) the
Mortgage Note, the Mortgage and all other documents including, if applicable,
any Security Agreement, executed in connection with or relating to the Mortgage
Loan; (b) as applicable, the original lender's ALTA Policy of Title Insurance or
its equivalent, documents evidencing the FHA Commitment to Insure, the VA
Guaranty or private mortgage insurance, the appraisal, the Regulation Z
statement, the environmental assessment, the engineering report, certificates of
casualty or hazard insurance, credit information on the maker of the Mortgage
Note, the HUD-1 or corresponding purchase advice; (c) any other document listed
in Exhibit B; and (d) any other document that is customarily desired for
inspection or transfer incidental to the purchase of any Mortgage Note by an
Investor or that is customarily executed by the seller of a Mortgage Note to an
Investor.

"Committed Purchase Price" means for an Eligible Loan (a) the dollar price as
set forth in the Purchase Commitment or, if the price is not expressed in
dollars, the product of the Mortgage Note Amount multiplied by the price
(expressed as a percentage) as set forth in the Purchase Commitment for the
Eligible Loan, or (b) if the Eligible Loan is to be used to back an Agency
Security, the dollar price as set forth in a Purchase Commitment or, if the
price is not expressed in dollars the product of the Mortgage Note Amount
multiplied by the price (expressed as a percentage) as set forth in the Purchase
Commitment for the Agency Security.

"Compliance Certificate" means a certificate executed on behalf of Borrower by
its chief financial officer or its treasurer or by another officer approved by
Lender, substantially in the form of Exhibit E.

"Credit Score" means a mortgagor's overall consumer credit rating, represented
by a single numeric credit score using the Fair, Isaac consumer credit scoring
system, provided by a credit repository acceptable to Lender and the Investor
that issued the Purchase Commitment covering the related Mortgage Loan (if a
Purchase Commitment is required by Exhibit H).

"Current Assets" means a Person's (and, if applicable, that Person's
Subsidiaries, on a consolidated basis) assets that in the regular course of
business will be readily and quickly realized, or converted into cash, all in
accordance with GAAP, within 1 year. Current Assets include (a) cash, (b)
temporary investments, (c) Mortgage Loans and Mortgage- backed Securities held
for sale (net of any loan loss reserves), (d) accounts and accrued interest
receivable (net of allowance for doubtful accounts) and (e) servicing advances
made on behalf of mortgagors, but exclude (x) loans and advances to or
receivables due from shareholders, directors, officers, employees or Affiliates,
(y) all deferred assets, other than prepaid items for insurance, taxes and rents
and (z) any properties or assets located outside the continental United States
and Canada.

"Current Liabilities" means a Person's (and, if applicable, that Person's
Subsidiaries, on a consolidated basis) liabilities, or any portion of a Person's
liabilities, the maturity of which will not extend beyond 1 year from the date
of determination.

"Current Ratio" means the ratio of a Person's Current Assets to Current
Liabilities.



"Debt" means (a) all indebtedness or other obligations of a Person (and, if
applicable, that Person's Subsidiaries, on a consolidated basis) that, in
accordance with GAAP, would be included in determining total liabilities as
shown on the liabilities side of a balance sheet of that Person on the date of
determination, plus (b) all indebtedness or other obligations of that Person
(and, if applicable, that Person's Subsidiaries, on a consolidated basis) for
borrowed money or for the deferred purchase price of property or services. For
purposes of calculating a Person's Debt, Subordinated Debt not due within 1 year
of that date may be excluded from that Person's indebtedness.

"Default" means the occurrence of any event or existence of any condition that,
but for the giving of Notice or the lapse of time, would constitute an Event of
Default.

"Default Rate" means, for any Warehousing Advance, the Interest Rate applicable
to that Warehousing Advance plus 4% per annum. If no Interest Rate is applicable
to a Warehousing Advance, "Default Rate" means, for that Warehousing Advance,
the highest Interest Rate then applicable to any outstanding Warehousing Advance
plus 4% per annum.

"Depository Benefit" means the compensation received by Lender, directly or
indirectly, as a result of Borrower's maintenance of Eligible Balances with a
Designated Bank.

"Designated Bank" means any bank designated by Lender as a Designated Bank, but
only for as long as Lender has an agreement under which Lender receives
Depository Benefits from that bank.

"Designated Bank Charges" means any fees, interest or other charges that would
otherwise be payable to a Designated Bank in connection with Eligible Balances
maintained at the Designated Bank, including deposit insurance premiums, service
charges and any other charges that may be imposed by governmental authorities
from time to time.

"Discontinued Loan" has the meaning set forth in the GMAC-RFC Client Guide.



"Earnings Allowance" has the meaning set forth in Section 3.1(b).

"Earnings Credit" has the meaning set forth in Section 3.1(b).

"Electronic Advance Request" means an electronic transmission through RFConnects
Delivery containing the same information as Exhibit A to this Agreement.

"Electronic Tracking Agreement" means an Electronic Tracking Agreement, on the
form prescribed by Lender, among Borrower, Lender, MERS and MERCORP, Inc.



"Eligible Balances" means all funds of or maintained by Borrower (and, if
applicable, Borrower's Subsidiaries) in demand deposit or time deposit accounts
at a Designated Bank, minus balances to support float, reserve requirements and
any other reductions that may be imposed by governmental authorities from time
to time.

"Eligible Loan" means a Single Family Mortgage Loan that satisfies the
conditions and requirements set forth in Exhibit H.

"Eligible Mortgage Pool" means a Mortgage Pool for which (a) an Approved
Custodian has issued its initial certification, (b) there exists a Purchase
Commitment covering the Agency Security to be issued on the basis of that
certification and (c) the Agency Security will be delivered to Lender.

"Equity Interests" means all shares, interests, participations or other
equivalents, however, designated, of or in a Person (other than a natural
person), whether or not voting, including common stock, membership interests,
warrants, preferred stock, convertible debentures and all agreements,
instruments and documents convertible, in whole or in part, into any one or more
of the foregoing.

"ERISA" means the Employee Retirement Income Security Act of 1974 and all rules
and regulations promulgated under that statute, as amended, and any successor
statute, rules, and regulations.

"ERISA Affiliate" means any trade or business (whether or not incorporated) that
is a member of a group of which Borrower is a member and that is treated as a
single employer under Section 414 of the Internal Revenue Code.

"Event of Default" means any of the conditions or events set forth in
Section 10.1.

"Excess Buydown" has the meaning set forth in Section 3.4.



"Exchange Act" means the Securities Exchange Act of 1934 and all rules and
regulations promulgated under that statute, as amended, and any successor
statute, rules, and regulations.

"Fair Market Value" means, at any time for an Eligible Loan or a related Agency
Security (if the Eligible Loan is to be used to back an Agency Security) as of
any date of determination, (a) the Committed Purchase Price if the Eligible Loan
is covered by a Purchase Commitment from Fannie Mae or Freddie Mac or the
Eligible Loan is to be exchanged for an Agency Security and that Agency Security
is covered by a Purchase Commitment from an Investor, or (b) otherwise, the
market price for such Eligible Loan or Agency Security, determined by Lender
based on market data for similar Mortgage Loans or Agency Securities and such
other criteria as Lender deems appropriate in its sole discretion.

"Fannie Mae" means Fannie Mae, a corporation created under the laws of the
United States, and any successor corporation or other entity.

"FHA" means the Federal Housing Administration and any successor agency or other
entity.

"FICA" means the Federal Insurance Contributions Act and all rules and
regulations promulgated under that statute, as amended, and any successor
statute, rules and regulations.

"FIRREA" means the Financial Institutions Reform, Recovery and Enforcement Act
of 1989 and all rules and regulations promulgated under that statute, as
amended, and any successor statute, rules, and regulations.

"First Mortgage" means a Mortgage that constitutes a first Lien on the real
property and improvements described in or covered by that Mortgage.

"First Mortgage Loan" means a Mortgage Loan secured by a First Mortgage.

"Freddie Mac" means Freddie Mac, a corporation created under the laws of the
United States, and any successor corporation or other entity.

"Funding Bank" means Bank One or any other bank designated by Lender as a
Funding Bank.

"Funding Bank Agreement" means a letter agreement on the form prescribed by
Lender between the Funding Bank and Borrower authorizing Lender's access to the
Operating Account and the Check Disbursement Account.

"GAAP" means generally accepted accounting principles set forth in opinions and
pronouncements of the Accounting Principles Board and the American Institute of
Certified Public Accountants and in statements and pronouncements of the
Financial Accounting Standards Board, or in opinions, statements or
pronouncements of any other entity approved by a significant segment of the
accounting profession, which are applicable to the circumstances as of the date
of determination.

"Ginnie Mae" means the Government National Mortgage Association, an agency of
the United States government, and any successor agency or other entity.

"GMAC-RFC Client Guide" means the applicable loan purchase guide issued by
Lender, as the same may be amended or replaced.

"Government Mortgage Loan" means a closed- end First Mortgage Loan that is
either HUD/FHA insured (other than a HUD 203(K) Mortgage Loan or a Title I
Mortgage Loan) or VA guaranteed.



"Hedging Arrangements" means, with respect to any Person, any agreements or
other arrangements (including interest rate swap agreements, interest rate cap
agreements and forward sale agreements) entered into to protect that Person
against changes in interest rates or the market value of assets.

"High LTV Mortgage Loan" has the meaning set forth in Exhibit H.



"HUD" means the Department of Housing and Urban Development, and any successor
agency or other entity.

"HUD 203(K) Mortgage Loan" means an FHA-insured closed-end First Mortgage Loan
to an individual obligor the proceeds of which will be used for the purpose of
rehabilitating and repairing the related single family property, and which
satisfies the definition of "rehabilitation loan" in 24 C.F.R. 203.50(a)

"Indemnified Liabilities" has the meaning set forth in Section 11.2.

"Indemnitees" has the meaning set forth in Section 11.2.

"Interest Rate" means, for any Warehousing Advance, the floating rate of
interest specified for that Warehousing Advance in Exhibit H.

"Interim Statement Date" means the date of the most recent unaudited financial
statements of Borrower (and, if applicable, Borrower's Subsidiaries, on a
consolidated basis) delivered to Lender under this Agreement.

"Internal Revenue Code" means the Internal Revenue Code of 1986, Title 26 of the
United States Code, and all rules, regulations and interpretations issued under
those statutory provisions, as amended, and any subsequent or successor federal
income tax law or laws, rules, regulations and interpretations.

"Investment Company Act" means the Investment Company Act of 1940 and all rules
and regulations promulgated under that statute, as amended, and any successor
statute, rules, and regulations.

"Investor" means Fannie Mae, Freddie Mac or a financially responsible private
institution that Lender deems acceptable, in its sole discretion, to issue
Purchase Commitments with respect to a particular category of Eligible Loans.

"Lender" has the meaning set forth in the first paragraph of this Agreement.

"Leverage Ratio" means the ratio of a Person's Debt to Tangible Net Worth. For
purposes of calculating a Person's Leverage Ratio, Debt arising under Hedging
Arrangements, to the extent of assets arising under those Hedging Arrangements,
may be excluded from that Person's Debt.

"LIBOR" means, for each week, the rate of interest per annum that is equal to
the arithmetic mean of the U.S. Dollar London Interbank Offered Rates for 1
month periods of certain U.S. banks as of 11:00 a.m. (London time) on the first
Business Day of each week on which the London Interbank market is open, as
published by Bloomberg L.P. If those interest rates are not offered or published
for any period, then during that period LIBOR means the London Interbank Offered
Rate for 1 month periods as published in The Wall Street Journal in its regular
column entitled "Money Rates" on the first Business Day of each week on which
the London Interbank market is open.



"Lien" means any lien, mortgage, deed of trust, pledge, security interest,
charge or encumbrance of any kind (including any conditional sale or other title
retention agreement, any lease in the nature of such an agreement and any
agreement to give any security interest).

"Loan Documents" means this Agreement, the Warehousing Note, any agreement of
Borrower relating to Subordinated Debt, and each other document, instrument or
agreement executed by Borrower in connection with any of those documents,
instruments and agreements, as originally executed or as any of the same may be
amended, restated, renewed or replaced.

"Loan Package Fee " has the meaning set forth in Section 3.5.

"Loan-to-Value Ratio" means, for any Mortgage Loan, the ratio of (a) the maximum
amount that may be borrowed under the Mortgage Loan (whether or not borrowed) at
the time of origination, plus the Mortgage Note Amounts of all other Mortgage
Loans secured by senior or pari passu Liens on the related property, to (b) the
Appraised Property Value of the related property.

"Manufactured Home" means a structure that is built on a permanent chassis
(steel frame) with the wheel assembly necessary for transportation in one or
more sections to a permanent site or semi-permanent site.



"Margin Stock" has the meaning assigned to that term in Regulation U of the
Board of Governors of the Federal Reserve System, as amended.

"MERS" means Mortgage Electronic Registrations Systems, Inc. and any successor
entity.



"Miscellaneous Fees and Charges" means the miscellaneous fees set forth on
Lender's fee schedule attached as Exhibit I and all miscellaneous disbursements,
charges and expenses incurred by or on behalf of Lender for the handling and
administration of Warehousing Advances and Collateral, including costs for
Uniform Commercial Code, tax lien and judgment searches conducted by Lender,
filing fees, charges for wire transfers and check processing charges, charges
for security delivery fees, charges for overnight delivery of Collateral to
Investors, recording fees, Funding Bank service fees and overdraft charges and
Designated Bank Charges. Upon not less than 3 Business Days' prior Notice to
Borrower, Lender may modify Exhibit I and the fees set forth in it to conform to
current Lender practices and, as so modified, the revised Exhibit I will become
part of this Agreement.

"Mortgage" means a mortgage or deed of trust on real property that is improved
and substantially completed (including real property to which a Manufactured
Home has been affixed in a manner such that the Lien of a mortgage or deed of
trust would attach to the Manufactured Home under applicable real property law).

"Mortgage-backed Securities" means securities that are secured or otherwise
backed by Mortgage Loans.

"Mortgage Loan" means any loan evidenced by a Mortgage Note and secured by a
Mortgage and, if applicable, a Security Agreement.

"Mortgage Note" means a promissory note secured by one or more Mortgages and, if
applicable, one or more Security Agreements.

"Mortgage Note Amount" means, as of any date of determination, the then
outstanding and unpaid principal amount of a Mortgage Note (whether or not an
additional amount is available to be drawn under that Mortgage Note).

"Mortgage Pool" means a pool of one or more Pledged Loans on the basis of which
a Mortgage-backed Security is to be issued.

"Multiemployer Plan" means a "multiemployer plan" as defined in
Section 4001(a)(3) of ERISA, to which either Borrower or any ERISA Affiliate of
Borrower has any obligation with respect to its employees.

"Non-Usage Fee" has the meaning set forth in Section 3.5.

"Notices" has the meaning set forth in Section 11.1.

"Obligations" means all indebtedness, obligations and liabilities of Borrower to
Lender and Lender's Subsidiaries (whether now existing or arising after the date
of this Agreement, voluntary or involuntary, joint or several, direct or
indirect, absolute or contingent, liquidated or unliquidated, or decreased or
extinguished and later increased and however created or incurred), including
Borrower's obligations and liabilities to Lender under the Loan Documents and
disbursements made by Lender for Borrower's account.

"Operating Account" means a demand deposit account maintained at the Funding
Bank in Borrower's name and designated for funding that portion of each Eligible
Loan not funded by a Warehousing Advance made against that Eligible Loan and for
returning any excess payment from an Investor for a Pledged Loan or Pledged
Security.

"Overdraft Advance" has the meaning set forth in Section 3.7.

"Participant" has the meaning set forth in Section 11.8.

"Person" means and includes natural persons, corporations, limited liability
companies, limited liability partnerships, limited partnerships, general
partnerships, joint stock companies, joint ventures, associations, companies,
trusts, banks, trust companies, land trusts, business trusts or other
organizations, whether or not legal entities, and governments and agencies and
political subdivisions of those governments.

"Plan" means each employee benefit plan (whether in existence on the date of
this Agreement or established after that date), as that term is defined in
Section 3 of ERISA, maintained for the benefit of directors, officers or
employees of Borrower or any ERISA Affiliate.

"Pledged Assets" means, collectively, Pledged Loans and Pledged Securities.

"Pledged Hedging Accounts" has the meaning set forth in Section 4.1(g).

"Pledged Hedging Arrangements" has the meaning set forth in Section 4.1(g).

"Pledged Loans" has the meaning set forth in Section 4.1(b).

"Pledged Securities" has the meaning set forth in Section 4.1(c).

"Prime Mortgage Loan" has the meaning set forth in Exhibit H.



"Prohibited Transaction" has the meanings set forth for such term in Section
4975 of the Internal Revenue Code and Section 406 of ERISA.

"Purchase Commitment" means a written commitment, in form and substance
satisfactory to Lender, issued in favor of Borrower by an Investor under which
that Investor commits to purchase Mortgage Loans or Mortgage-backed Securities.

"Rating Agency" means any nationally recognized statistical rating organization
that in the ordinary course of its business rates Mortgage-backed Securities..

"Release Amount" has the meaning set forth in Section 4.3(f).

"Restriction List" and "Restriction Lists" means each and every list of Persons
to whom the Government of the United States prohibits or otherwise restricts the
provision of financial services. For the purposes of this Agreement, Restriction
Lists include the list of Specifically Designated Nationals and Blocked Persons
established pursuant to Executive Order 13224 (September 23, 2001) and
maintained by the Office of Foreign Assets Control, U.S. Department of the
Treasury, current as of the day the Restriction List is used for purposes of
comparison in accordance with the requirements of this Agreement.

"RFC Mortgage Loan" means a Mortgage Loan covered by a Purchase Commitment
issued by Lender.

"RFConnects Delivery" means Lender's proprietary service to support the
electronic exchange of information between Lender and Borrower, including
Warehousing Advance Requests, shipping requests, payoff requests, wire transfer
instructions, security delivery instructions, activity reports and exception
reports.

"RFConnects Pledge Agreement" means an agreement (on the then current form
prescribed by Lender) granting Lender a security interest in Mortgage Loans for
which Borrower has requested Warehousing Advances using RFConnects Delivery.



"RFC Forward Commitment" means any present or future forward commitment or other
agreement between Lender (or an Affiliate of Lender) and Borrower relating to
the purchase and sale of single family Mortgage Loans.

"RFC Mortgage Loan" means a Mortgage Loan covered by a Purchase Commitment
issued by Lender.

"Second Mortgage" means a Mortgage that constitutes a second Lien on the real
property and improvements described in or covered by that Mortgage.

"Second Mortgage Loan" means a Mortgage Loan secured by a Second Mortgage.

"Security Agreement" means a security agreement or other agreement that creates
a Lien on personal property, including furniture, fixtures and equipment, to
secure repayment of a Mortgage Loan.

"Servicing Contract" means, with respect to any Person, the arrangement, whether
or not in writing, under which that Person has the right to service Mortgage
Loans.

"Servicing Portfolio" means, as to any Person, the unpaid principal balance of
Mortgage Loans serviced by that Person under Servicing Contracts, minus the
principal balance of all Mortgage Loans that are serviced by that Person for
others under subservicing arrangements.

"Single Family Mortgage Loan" means a Mortgage Loan secured by a Mortgage on
improved real property on which is located a 1-to-4 family residence.



"Statement Date" means the Audited Statement Date or the Interim Statement Date,
as applicable.

"Sublimit" means the aggregate amount of Warehousing Advances (expressed as a
dollar amount or as a percentage of the Warehousing Commitment Amount) that is
permitted to be outstanding at any one time against a specific type of Eligible
Loan.

"Subordinated Debt" means (a) all indebtedness of Borrower for borrowed money
that is effectively subordinated in right of payment to all present and future
Obligations either (1) under a Subordination of Debt Agreement on the form
prescribed by Lender or (2) otherwise on terms acceptable to Lender, and
(b) solely for purposes of Section 8.5, all indebtedness of Borrower that is
required to be subordinated by Sections 5.1 (b) and 7.11.

"Subprime Mortgage Loan" has the meaning set forth in Exhibit H.



"Subsidiary" means any corporation, partnership, association or other business
entity in which more than 50% of the shares of stock or other ownership
interests having voting power for the election of directors, managers, trustees
or other Persons performing similar functions is at the time owned or controlled
by any Person either directly or indirectly through one or more Subsidiaries of
that Person.

"Tangible Net Worth" means the excess of a Person's (and, if applicable, that
Person's Subsidiaries, on a consolidated basis) total assets over total
liabilities as of the date of determination, each determined in accordance with
GAAP applied in a manner consistent with the financial statements referred to in
Section 5.1 (a)(6), plus that portion of Subordinated Debt not due within 1 year
of that date. For purposes of calculating a Person's Tangible Net Worth,
advances or loans to shareholders, directors, officers, employees or Affiliates,
investments in Affiliates, assets pledged to secure any liabilities not included
in the Debt of that Person, intangible assets, those other assets that would be
deemed by HUD to be non- acceptable in calculating adjusted net worth in
accordance with its requirements in effect as of that date, as those
requirements appear in the "Consolidated Audit Guide for Audits of HUD
Programs," and other assets Lender deems unacceptable, in its sole discretion,
must be excluded from that Person's total assets.

"Third Party Originated Loan" means a Mortgage Loan originated and funded by a
third party (other than with funds provided by Borrower at closing to purchase
the Mortgage Loan) and subsequently purchased by Borrower.

"Title I Mortgage Loan" means an FHA co-insured closed-end First Mortgage Loan
or Second Mortgage Loan that is underwritten in accordance with HUD underwriting
standards for the Title I Property Improvement Program set forth in, and that is
reported for insurance under, the Mortgage Insurance Program authorized and
administered under Title I of the National Housing Act of 1934, as amended, and
the regulations related to that statute

"Trust Receipt" means a trust receipt in a form approved by and under which
Lender may deliver any document relating to the Collateral to Borrower for
correction or completion.

"Unused Portion" has the meaning set forth in Section 3.5.

"Used Portion" has the meaning set forth in Section 3.5.

"Warehouse Period" means, for any Eligible Loan, the maximum number of days a
Warehousing Advance against that type of Eligible Loan may remain outstanding as
set forth in Exhibit H.

"Warehousing Advance" means a disbursement by Lender under Section 1.1.

"Warehousing Advance Request" has the meaning set forth in Section 2.1.

"Warehousing Collateral Value" means, as of any date of determination, (a) with
respect to any Eligible Loan, the lesser of (1) the amount of any Warehousing
Advance made, or that could be made, against such Eligible Loan under Exhibit H
or (2) an amount equal to the Advance Rate for the applicable type of Eligible
Loan multiplied by the Fair Market Value of such Eligible Loan; (b) if Eligible
Loans have been exchanged for Agency Securities, the lesser of (1) the amount of
any Warehousing Advances outstanding against the Eligible Loans backing the
Agency Securities or (2) an amount equal to the Advance Rates for the applicable
types of Eligible Loans backing the Agency Securities multiplied by the Fair
Market Value of the Agency Securities; and (c) with respect to cash, the amount
of the cash.

"Warehousing Commitment" means the obligation of Lender to make Warehousing
Advances to Borrower under Section 1.1.

"Warehousing Commitment Amount" means .

"Warehousing Fee" has the meaning set forth in Section 3.5.



"Warehousing Maturity Date" has the meaning set forth in Section 1.2.

"Warehousing Note" has the meaning set forth in Section 1.3.

"Weighted Average Committed Purchase Price" means the weighted average of the
Committed Purchase Prices of the unfilled Purchase Commitments (expressed as a
percentage) for Mortgage Loans or Mortgage- backed Securities of the same type,
interest rate and term.

"Wet/Received Period" means the period of time from the date a Warehousing
Advance is made against a Pledged Loan until the earlier of (a) the date the
Pledged Loan is shipped by Lender to (i) an Investor for purchase under a
Purchase Commitment, (ii) a custodian for the Investor, or (iii) a pool
custodian for inclusion in a Mortgage Pool; or (b) the date the Warehousing
Advance against such Pledged Loan is paid in full.

"Wet Settlement Advance" means with respect to any Warehousing Advance, the time
from the date the Warehousing Advance is made until the date of Lender's receipt
of the Collateral Documents required by Article 2 and the Exhibits and documents
referenced in that Article.



"Wire Disbursement Account" means a demand deposit account maintained at the
Funding Bank in Lender's name for clearing wire transfers requested by Borrower
to fund Warehousing Advances.

"Wire Fee" has the meaning set forth in Section 3.5.



12.2 Other Definitional Provisions; Terms of Construction

12.2 (a) Accounting terms not otherwise defined in this Agreement have the
meanings given to those terms under GAAP.

12.2 (b) Defined terms may be used in the singular or the plural, as the context
requires.

12.2 (c) All references to time of day mean the then applicable time in Chicago,
Illinois, unless otherwise expressly provided.

12.2 (d) References to Sections, Exhibits, Schedules and like references are to
Sections, Exhibits, Schedules and the like of this Agreement unless otherwise
expressly provided.

12.2 (e) The words "include," "includes" and "including" are deemed to be
followed by the phrase "without limitation."

12.2 (f) Unless the context in which it is used otherwise clearly requires, the
word "or" has the inclusive meaning represented by the phrase "and/or."

12.2 (g) All incorporations by reference of provisions from other agreements are
incorporated as if such provisions were fully set forth into this Agreement, and
include all necessary definitions and related provisions from those other
agreements. All provisions from other agreements incorporated into this
Agreement by reference survive any termination of those other agreements until
the Obligations of Borrower under this Agreement and the Warehousing Note are
irrevocably paid in full and the Warehousing Commitment is terminated.

12.2 (h) All references to the Uniform Commercial Code shall be deemed to be
references to the Uniform Commercial Code in effect on the date of this
Agreement in the applicable jurisdiction.

12.2 (i) Unless the context in which it is used otherwise clearly requires, all
references to days, weeks and months mean calendar days, weeks and months.



End of Article 8




--------------------------------------------------------------------------------




EXHIBIT E

COMPLIANCE CERTIFICATE

This Compliance Certificate is submitted to the Lender pursuant to Section
7.2(c) of the Warehousing Credit and Security Agreement between ("Borrower") and
RESIDENTIAL FUNDING CORPORATION ("Lender"), dated as of March 7, 2003 (as
amended, restated, renewed or replaced, "Agreement"). Capitalized terms and
Section numbers used in this Compliance Certificate without further definition
refer to those terms and Sections set forth in the Agreement.

The undersigned hereby certifies to Lender that as of the close of business on ,
("Statement Date") and with respect to Borrower (and, if applicable, Borrower's
Subsidiaries on a consolidated basis):

As demonstrated by the attached calculations supporting this Compliance
Certificate, Borrower satisfied the covenants set forth in Sections 8.8, 8.9,
8.10, 8.11, 8.12, 8.13 and 8.14 or, if Borrower did not satisfy any of those
covenants, a detailed explanation is attached setting forth the nature and the
period of existence of any Default or Event of Default and the action Borrower
has taken, is taking or proposes to take with respect to that Default or Event
of Default.

Borrower has not transferred (by sale or otherwise), pledged or granted a
security interest in any Servicing Contracts, except as permitted under the
terms of the Agreement.

Borrower has not made any payments in advance of the scheduled maturity date on
any Subordinated Debt, and Borrower has not incurred any additional Debt that
must be subordinated under the terms of Section 7.11.

Borrower was in full compliance with all applicable Investor net worth
requirements, and in good standing with each Investor.

I have reviewed the terms of the Agreement and have made, or caused to be made
under my supervision, a review in reasonable detail of the transactions and
conditions of Borrower (and, if applicable, Borrower's Subsidiaries). That
review has not disclosed, and I have no other knowledge of the existence of, any
Default or Event of Default, or if any Default or Event of Default existed or
exists, a detailed explanation is attached setting forth the nature and the
period of existence of the Default or Event of Default and the action Borrower
has taken, is taking or proposes to take with respect that Default or Event of
Default.

 

Pursuant to Section 7.2 of the Agreement, enclosed are the financial statements
of Borrower as of the Statement Date. The financial statements for the period
ending on the Statement Date fairly present the financial condition and results
of operations of Borrower (and, if applicable, Borrower's Subsidiaries on
consolidated basis) as of the Statement Date.

Dated: __________________________





,

a

 

 

By:

         

Its:

   





CALCULATIONS SUPPORTING COMPLIANCE CERTIFICATE

Borrower Name:

(and, if applicable, its Subsidiaries)

Statement Date: _______________________________

All financial calculations set forth in this Compliance Certificate are as of
the Statement Date.

TANGIBLE NET WORTH

Net Worth of Borrower is:

 

Excess of total assets over total liabilities:

$

 

Plus: Subordinated Debt (or any portion of that Subordinated Debt) due (must be
more than one year after the Statement Date):



$

 

Minus: Advances or loans to shareholders, directors, officers, employees or
Affiliates:


$

 

Minus: Investments in Affiliates:


$

 

Minus: Assets pledged to secure liabilities not included in Debt:


$

 

Minus: Intangible assets:


$

 

Minus: Other assets that HUD deems non- acceptable:


$

 

Minus: Other assets that Lender deems unacceptable:


$

 

TANGIBLE NET WORTH

$

Requirements of Section 8.9 of the Agreement:

BORROWER'S TANGIBLE NET WORTH MUST BE AT LEAST $40,000,000.

Covenant Satisfied: _____ Covenant Not Satisfied: ______

 

 

DEBT OF BORROWER

Borrower's total liabilities calculated in accordance with GAAP, plus all
indebtedness or other obligations for borrowed money or for the deferred
purchase price of property or services:




$

 

Minus: Subordinated Debt (or any portion of that Subordinated Debt) due (must be
more than one year after the Statement Date):



$



DEBT (Total):

$

 

Minus: Debt arising under Hedging Arrange-ments (to the extent of assets arising
under those Hedging Arrangements):



$



DEBT (adjusted for Hedging Arrangements):

$

LEVERAGE RATIO

The ratio of Debt to Tangible Net Worth is
(2.C. to 1.A.):


______ ___

to 1

Requirements of Section 8.8 of the Agreement:

BORROWER'S leverage ratio MUST not exceed .

Covenant Satisfied: ____ Covenant Not Satisfied: ____

 

CURRENT RATIO:

Current Assets:

 

Plus: Cash:

$

 

Plus: Plus: Temporary investments:

$

 

Plus: Mortgage Loans and Mortgage-backed Securities held for sale (net of any
loan loss reserves):

 

$

 

Plus: Accounts and accrued interest receivable (net of any allowance for
doubtful accounts):



$

 

Plus: Servicing advances made on behalf of mortgagors


$

 

Minus: Loans/advances to or receivables from employees, officers or owners and
Affiliates:




$

 

Minus: Deferred assets, other than prepaid items for insurance, taxes and rent:


$

 

Minus: Properties or assets located outside the continental United States and
Canada:


$

 

Total Current Assets:

$

Current Liabilities (liabilities or any portion maturing

within 1 year):

 

Warehouse notes payable:

$

 

Plus: Other notes payable:

$

 

Plus: Repurchase agreements:

$

 

Plus: Accounts payable and accrued expenses:

$

 

Total Current Liabilities:

$

The ratio of Current Assets to Current Liabilities:

______ ____

to 1

Requirements of Section 8.10 of the Agreement:

BORROWER'S RATIO OF CURRENT ASSETS TO CURRENT LIABILITIES MUST NOT BE LESS THAN
1.0 TO 1.

Covenant Satisfied: ____ Covenant Not Satisfied: ____

 

MINIMUM CASH

A.

Cash and Cash Equivalents:

   

Funds on deposit in any United States bank (excluding the aggregate amount
payable under all documentary drafts issued by Borrower):

$

 

Investment grade commercial paper:

$

 

Money market funds:

$

 

Marketable securities:

$

B.

CASH AND CASH EQUIVALENTS:

$

C. Requirements of Section 8.11 the Agreement:

PERMIT CASH AND CASH EQUIVALENTS AT ANY TIME TO BE LESS THAN $12,500,000.

D. Covenant Satisfied: ____ Covenant Not Satisfied:

Profitability

A. Net income for fiscal quarter ending March 31:

$

B. Net income for fiscal quarter ending June 30:

$

C. Net income for fiscal quarter ending: September 30:

$

D. Net income for fiscal quarter ending December 31:

$

Requirements of Section 8.12 of the Agreement:

PERMIT borrower's net income at the end of each fiscal quarter to be less than
zero.

F. Covenant Satisfied: ____ Covenant Not Satisfied:

 

DISTRIBUTIONS TO SHAREHOLDERS

A. Dividends or other distributions to shareholders declared or paid by Borrower
during the current fiscal year (including any redemption of stock) were:







$_____________

B. Requirements of Section 8.13 of the Agreement:

No distributions shall be declared or paid.

TRANSACTIONS WITH AFFILIATES

Loans, advances, and extensions of credit by Borrower to its Affiliates during
the current fiscal year:



$



Minus: Capital contributions made by Borrower to its Affiliates during the
current fiscal year:



$



Plus: TrTransfers, sales, pledges, assignments or other dispositions of assets
made by Borrower or on behalf of its Affiliates:



$



Management fees paid by Borrower to Affiliates during the current fiscal year:


$



Requirements of Section 8.14 of the Agreement:

1. BORROWER MAY NOT MAKE ANY LOANS, ADVANCES, EXTENSIONS OF CREDIT OR CAPITAL
CONTRIBUTIONS TO ITS AFFILIATES.

Covenant Satisfied: ____ Covenant Not Satisfied: ____

BORROWER MAY NOT TRANSFER, SELL, PLEDGE, ASSIGN OR MAKE ANY OTHER DISPOSITION OF
ASSETS TO OR ON BEHALF OF ITS AFFILIATES.

Covenant Satisfied: ____ Covenant Not Satisfied: ____

BORROWER MAY NOT MERGE OR CONSOLIDATE WITH, OR PURCHASE OR ACQUIRE ANY ASSETS
FROM, ITS AFFILIATES.

Covenant Satisfied: ____ Covenant Not Satisfied: ____

BORROWER MAY NOT PAY ANY management fees to its affiliates.

Covenant Satisfied: ____ Covenant Not Satisfied: ____

 

LOAN PRODUCTION VOLUME





Loan Type

Number of Mortgage Loans

Aggregate Mortgage Note Amount

Prime Mortgage Loans





Subprime Mortgage Loans





High LTV Mortgage Loans










--------------------------------------------------------------------------------


